NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                    Submitted February 9, 2011*
                                     Decided February 9, 2011

                                                Before

                                FRANK H. EASTERBROOK, Chief Judge

                                MICHAEL S. KANNE, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge
          
No. 10‐1834

MAURICE DAVIS,                                       Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
        v.
                                                     No. 07 C 4735
JEWISH VOCATIONAL SERVICE and
ILLINOIS STATE POLICE,                               Matthew F. Kennelly,
      Defendants‐Appellees.                          Judge.




                                               O R D E R

       Maurice Davis, who is black and suffers from a traumatic brain injury, sued Jewish
Vocational Service and the Illinois State Police for race discrimination after he was removed
from his placement as a janitor with the ISP.  See 42 U.S.C. § 2000e‐2(a)(1); 42 U.S.C. § 1981. 
He also asserted a claim against both agencies for casting him in a false light, based on the



        *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 10‐1834                                                                               Page 2

ISP’s report to JVS that he is a felon, and sued the ISP for defamation and tortious
interference with his employment contract.  In a thorough order, the district court granted
summary judgment on all claims for the defendants. 

        Proceeding pro se on appeal, Davis has submitted as his brief a medley of loose
documents, the body of which amounts to a single paragraph—a purported statement of
facts.  He baldly asserts in his submission that he was defamed and falsely accused of being
a felon, but nowhere does he develop any meaningful legal argument, with appropriate
references to the record, as to why the district court erred in granting summary judgment. 
See FED. R. APP. P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).  We
will construe a pro se litigant’s brief liberally, but we cannot construct arguments where
there are none.  Anderson, 241 F.3d at 545‐46; see Fednav Int’l Ltd. v. Cont’l Ins. Co., 624 F.3d
834, 842 (7th Cir. 2010).

       Accordingly, the appeal is DISMISSED.